Citation Nr: 1825881	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-30 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether a February 2001 Board decision, which denied an effective date earlier than July 9, 1991, for the grant of service connection for asthma, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




The Veteran is the moving party in this action.  He served on active duty from July 1963 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on the Veteran's September 2014 motion to reverse or revise a February 2001 Board decision that denied an effective date earlier than July 9, 1991, for the grant of service connection for asthma.


FINDINGS OF FACT

1.  In a February 5, 2001, decision, the Board denied an effective date earlier than July 9, 1991, for the grant of service connection for asthma. 

2.  The record does not reveal any kind of error of fact or law in the Board's February 5, 2001, decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of a February 5, 2001, decision of the Board which denied entitlement to an effective date earlier than July 9, 1991, for the grant of service connection for asthma based on CUE have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400-11 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Due Process

Because a motion to revise or reverse a Board decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

II. Legal Criteria for CUE

Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C. §§ 5109A (a), 7111(a), (c). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b). 

CUE is determined by three criteria:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A claimant must plead CUE with sufficient particularity.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (b). 

Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principe, 301 F.3d 1354 (Fed. Cir. 2002).  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Medical personnel are not adjudicators, and as such cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); Shockley v. West, 11 Vet. App. 208 (1998).  A failure in the duty to assist does not establish CUE.  A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" to vitiate the finality of a prior, final decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

III. Analysis

As a threshold matter, the Board finds that the arguments advanced by the Veteran regarding an effective date earlier than July 9, 1991, for the grant of service connection for asthma allege CUE with the requisite specificity.  That is, he asserts that he initially filed a claim for service connection for asthma within one year of his service discharge in May 1964 and he should therefore be assigned an effective date going back to the day following his service discharge.  In essence, he asserts that the RO committed error by not applying the provisions of 38 C.F.R. § 3.400(b)(2) which provide that the effective date for disability compensation will be the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Since the Veteran has pled his motion with the requisite degree of specificity, the Board will proceed to consider the merits of this allegation of CUE. 

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (q)(2), (r).

While there is no disputing the Veteran's assertions that he initially filed a claim for service connection for asthma within one year of his May 1964 discharge from service, the RO denied that claim in May 1964.  Despite being given notice of that decision, the Veteran did not appeal the decision.  See 38 C.F.R. § 20.200.  Applicable law provides that a RO decision which is unappealed becomes final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim.  Thus, as the Veteran did not provide any additional evidence or intention to appeal within one year of the May 1964 decision, the May 1964 decision became final.  

Thereafter, the Veteran made multiple attempts to reopen the claim for service connection for asthma, which the RO denied.  The Veteran appealed nine of those denials to the Board, which the Board denied.  Board decisions are final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  

The last Board decision that denied reopening the Veteran's claim for service connection for asthma prior to his July 9, 1991, application to reopen is dated in August 1990.  The Board explained that while it had subsequently denied service connection for asthma in July 1994, the United States Court of Appeals for Veterans Claims (Court) vacated that decision, in July 1995, and remanded the matter back to the Board.  The Board, in turn, remanded the matter back to the RO for additional development in February 1996 and again in August 1997.  Thereafter, in January 1999, the Board granted service connection for asthma.  In granting that claim, the Board cited a 1998 medical expert opinion and 1996 VA examination reports that supported service connection.  Thus, in light of the fact that the Court vacated the July 1994 Board decision, the August 1990 Board decision is the last final decision on file.  

The record does not reflect, nor does the Veteran contend, that he submitted new and material evidence within the applicable one-year appeal period, or submitted another application to reopen following the August 1990 Board decision, but prior to July 9, 1991.  In fact, there is no indication the RO received any correspondence between the Board's August 1990 decision and the Veteran's July 9, 1991, application to reopen.  

Despite the Veteran's assertion that the Board erred in not applying the effective date provision under 38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2), which provides that the effective date of entitlement will be the day following separation from service or the date entitlement arose if a claim for disability compensation is received within one year after separation from service, the Board did not err in applying the provisions under 38 C.F.R. § 3.400(r) to find that July 9, 1991, is the proper effective date for the grant of service connection for asthma.  The provision under 38 C.F.R. § 3.400(r) is the applicable provision based on the finality of the Board's August 1990 decision.  A claim that has been previously finally denied cannot preserve an effective date for a later grant of benefits based on a new application.  See 38 C.F.R. § 3.400 (q)(2),(r); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997).  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

The Veteran has asserted in written argument (to include in September 2014 and January 2017) that the Board supported an earlier effective date in its August 29, 2014, decision.  The Veteran's assertion is understandable considering the following statement in the August 2014 decision, "Turning to the merits of the claim, the Board (emphasis added) contends that the effective date for the grant of service connection for asthma should be earlier than July 9, 1991".  However, it appears that there may have been a typo in that statement and that Veteran should have been substituted for Board.  This is logical considering that the Board ultimately dismissed the appeal in August 2014 for an earlier effective date as is clearly shown in the Conclusions of Law and Order sections of the decision.  In any event, the motion presently before the Board is limited to the question of whether there was CUE in the Board's February 2001 decision.  The Veteran is free to file a motion of CUE with respect to the August 2014 Board decision if he so chooses.

In sum, the Board did not commit an error of fact or of law in its February 2001 decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C. § 7111; 38 C.F.R. § 20.1400.


ORDER

The motion to revise or reverse on the basis of clear and unmistakable error the Board's February 2001 decision with respect to its denial of an effective date earlier than July 9, 1991, for the grant of service connection for asthma is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


